Filed pursuant to Rule 433 Dated April 1, 2008 Relating to Pricing Supplement No. 601 dated April 1, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2018 (Reopening) Issuer: Morgan Stanley Principal Amount: $250,000,000.The notes offered hereby constitute a further issuance of, and will be consolidated with, the $2,250,000,000 aggregate principal amount of Fixed Rate Senior Notes Due 2018 issued by us on April 1, 2008. The notes offered hereby will have the same CUSIP number as the previously issued notes and will trade interchangeably with the previously issued Fixed Rate Senior Notes Due 2018 immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be $2,500,000,000. Maturity Date: April 1, 2018 Trade Date: April 1, 2008 Original Issue Date (Settlement): April 4, 2008 Interest Accrual Date: April 1, 2008 Issue Price (Price to Public): 100.485%, plus accrued interest Agents’ Commission: 0.45% of the principal amount All-in Price: 100.035%, plus accrued interest Net Proceeds to Issuer: $250,087,500, plus accrued interest Interest Rate: 6.625% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 1 and October 1, commencing October 1, 2008 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 50 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 6174466Q7 ISIN: US6174466Q77 Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Amendment No. 1 to Prospectus Supplement Dated July 24, 2007 Prospectus
